Citation Nr: 1825542	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-29 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis with calcaneal spurs of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The record in this matter consists solely of electronic claims files and has been reviewed.  


FINDING OF FACT

The Veteran's plantar fasciitis with calcaneal spurs of the left foot more nearly approximate a moderate foot injury.


CONCLUSION OF LAW

The criterial for an initial disability rating in excess of 10 percent for plantar fasciitis with calcaneal spurs of the left foot have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, service connection has been granted and the initial rating has been assigned.  The claim of service connection has been more than substantiated; the claim has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for increased ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his claim and all identified and available relevant treatment records have been secured.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Rules and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107B.

Factual Background

The Veteran's service-connected plantar fasciitis with calcaneal spurs of the left foot is currently evaluated with a 10 percent disability rating from April 12, 2012, under 38 C.F.R. § 4.71a, DC 5284.

DC 5284 rates foot injuries, other, and provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition.  38 C.F.R. § 4.71a, DC 5284.

VA treatment records from April 2013 show that the Veteran had foot pain, with no issue now.
The Veteran was provided with a VA foot examination in August 2013.  The VA examiner diagnosed the Veteran with plantar fasciitis with calcaneal spurs of the left foot.  The Veteran claimed that his pain started slowly in August 2010 and has gotten worse.  He stated that any prolonged standing or walking causes pain in both heels, with the pain located in the bottom of the heel.  The VA examiner noted that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones.  The examiner found that the Veteran had a foot injury of tenderness under plantar heels, noted to be moderate.  No bilateral weak foot was found.  The Veteran was noted to use a brace for knee pain and a cane for back pain.  X-rays of the left foot indicated large plantar and small posterior calcaneal spurs.  The VA examiner noted that the Veteran's foot condition impacted the Veteran's ability to work by impairing ambulation.

VA treatment records from January 2015 show that the Veteran reported left foot pain different than plantar fasciitis pain.  He reported that it gets worse throughout the day and that he can barely walk in the evenings.

VA treatment records from April 2015 show that the Veteran reported left foot pain since December 2014.  The Veteran also reported that his pain gets worse following prolonged standing and walking.  The examiner noted that an x-ray from February 2015 showed no acute bony change or significant arthritic change.  A BB shot in the dorsolateral aspect of mid-foot and a seven minute calcaneal spur was noted.  An assessment of persistent dorsal left foot pain was provided at the time.

Analysis

In this case, the Board discerns no significant difference in either the number of symptoms or types of symptoms due to the Veteran's plantar fasciitis with calcaneal spurs of the left foot.

After a review of the evidence, the Board finds that a rating in excess of 10 percent for plantar fasciitis with calcaneal spurs of the left foot is not warranted in this case.

As mentioned above, the August 2013 examiner noted that the Veteran has a foot injury of tenderness under plantar heels noted to be moderate.  

As the record does not show that the Veteran's plantar fasciitis with calcaneal spurs of the left foot has at any time during the appeal period been shown to be moderately severe, a rating of 20 percent is not warranted in this case.  

The Board acknowledges the Veteran's contentions of impaired ambulation indicating a moderately severe disability and that just because he has not visited a doctor does not mean his pain has diminished or gone away.  However, the August 2013 VA examiner also noted impaired ambulation and still provided an opinion that the Veteran's foot injury was considered moderate.  Additionally, the Board finds the August 2013 VA examination to be adequate for rating purposes in this case, especially since the Veteran has not alleged a worsening of his condition.

In summary, the Board finds that the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for plantar fasciitis with calcaneal spurs of the left foot is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


